            Case 5:20-cv-00019-JPB-JPM E?C)+J6-4~   /
                                        Document 37-37 Filed 08/28/20 Page 1 of 1 PageID #: 342                                        ,~-   r
      BP-A0l48                                INMATE REQUEST TO STAFF                      CDFRM                      ~
      JUNE 10
      U.S.     DEPARTMENT        OF   JUSTICE                                               FEDERAL BUREAU OF PRISONS


       TO: (Name   and Title     of   Staff Member)                      DATE:                   0 ~7   —   /   ~“

               ~ (~I~
       FROM:                                                             REGISTER NO.:           ~
                   Z’//17~,t-z~__/)
       WORK ASSIGNMENT:                                                  UNIT:
                                      U/A
      SUBJECT: (Briefly state your question or concern and the solution you are requesting.
      Continue on back, if necessary.   Your failure to be specific may result in no action being
      taken.   If necessary, you will be interviewed in order to successfully respond to your
      request.
                   4~/ i~•~ ~ C~k1                      ~‘


                          RI ~                          ~.-     r’4 L   ~2//C~               ~          f~c          Th~         Nt~jé
 I   ~ i~      ~
                                 5~N                                     1c1 / /   M   L     i       ~C         ~    ~    C P~
1~     pi~          fi            fr-~i~i   c/~~s               ~          j.      ~                 ~           ~

Y+i~ ~                                                        (,~ p ~                        ~ 1 4~                  4
 ~ J~                                           4-~-~          ~        pi4c~~



                                               (Do      not write below this       line)


       DISPOSITION:




                   Signature     Staff Member                            Date



      Record Copy    —   File;   Copy   —   Inmate

      PDF                                       Prescribed by P5511


                                                                          This form replaces BP—l48.070              dated Oct    86
                                                                          and BP—Sl48.070 APR 94



             IN SECTION 6 UNLESS APPROPRIATE                   FORP~~A~Y~OLDER                              SECTION 6
